Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/11/21 has been considered.  The cited Chinese office action of 9/27/21 has not been considered since an English translation of the document has not been provided.
Examiner’s Comments
It is noted that Wikipedia indicates that a “lung sound” as claimed is synonymous with respiration sound.  Therefor in the below rejection when Yang et al. refers to a “respiration sound”, this sound is considered to be equivalent to and satisfies as claimed a “lung sound”.   Also, it is noted that claim 7 is presented in the amendment filed 10/15/22 as being “(original)”, however the dependency of claim 7 was not provided.  Examiner will consider this claim to depend from claim 3 as originally filed.  Applicant must include the dependency of claim 7 in any response to this office action.  
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7. 	Claim(s) 1, 3-4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0148711 A1) in view of Bjorling (US 2009/0254139 A1)
Re claims 1 and 8:  Yang et al. teaches a filtering system (figures 2-3) and corresponding method of operation, comprising:
an input and output interface, configured to receive a sound signal (see figure 2 which as taught in paragraph [0031] receives a “mixed signal”); and
an adaptive filtering device (figures 2-3), configured to decompose the sound signal into a primary lung sound signal and a reference heart sound signal (see use of bandpass filters (240, 210), adjust the reference heart sound signal according to a weighted value to generate an adjusted heart sound signal (see figure 3 using a coefficient from computer (33) to adaptively adjust (by use of (310)) heart sound signal (340) , and subtract (using 320) the adjusted heart sound signal from the primary lung sound signal (360) to generate a filtered lung sound signal best case respiration signal (370)) .  Note also that the that it is suggested that the frequency range of the band filter as discussed in paragraph [0033] can vary. Yang et al. however does not teach the claimed frequency range as set forth (20-300 Hz).  Bjorling teaches in a similar environment to use band filters with a frequency range as set forth (see paragraph [0062]) to obtain desired heart sound frequencies. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a teaching of Bjorling into the arrangement of Yang et al. to predictably tailor a bandpass filter to obtain a desired frequency range including that range as set forth.  Therefor the claimed subject matter would have been obvious before the filing of the invention.            
The method limitations of claim 8 correspond to the operations of the elements as set forth in claim 1 and are taught by the operations of the correspond elements taught by Yang et al. in view of Bjorling as discussed above.
Re claims 3 and 10: see arrangement of figure 3 of Yang et al.in which weighted values (determined from (330) used in the adaptive filer (310) takes into account lung signals (370) that are fed backs
Re claim 4: note the use of an alternatively claimed second order bandpass filter is taught by Bjorling (paragraph [0062]) which would be used when combining this teaching with that of Yang et al. for reasons discussed with respect to claims 1 and 8.

Allowable Subject Matter
8. 	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	The following is a statement of reasons for the indication of allowable subject matter:  The filtering system including in combination the features of claim 3/1 that additionally includes using an adaptive filter with a step size of “less than 0.03 (claim 5); 0.006 (claim 6) or a using a window size of the adaptive filter of less than 256 audio points (claim 7) is neither taught by nor an obvious variation of the art of record.   
Response to Arguments
10. 	Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        12/8/22